Citation Nr: 1634149	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  05-14 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for residuals of aseptic necrosis of the femoral head, right hip, for the period prior to May 6, 2004 and from June 1, 2005.

2.  Entitlement to an initial rating in excess of 30 percent for residuals of aseptic necrosis of the femoral head, left hip, for the period prior to November 17, 2005 and from December 1, 2006.

3.  Entitlement to a total disability rating based on individual unemployability
(TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2004 rating decision, by the Newark, New Jersey, Regional Office (RO).  

On June 6, 2007, the Veteran testified at a hearing before a Veterans Law Judge sitting at the RO.  

The case was previously remanded by the Board in September 2007, May 2009, and October 2010.

In December 2011, the Veteran was advised that the VLJ who presided at the June 2007 Board hearing was no longer employed at the Board.  The Veteran was offered an additional Board hearing before a newly assigned VLJ.  38 C.F.R. § 20.707 (2015).  In January 2012, the Veteran notified the Board that he did not wish to appear for an additional hearing before the Board.  

In February 2012 and March 2013, the Board again remanded the case to the Agency of Original Jurisdiction (AOJ).

The Board has assumed jurisdiction of a derivative claim for TDIU that has been inferred from the evidence of record.  Rice v. Shinseki, 22 Vet. App. 447 (2011).  


FINDINGS OF FACT

1.  Prior to May 6, 2004, the Veteran's right hip disability was productive of marked hip disability, but without evidence of false joint, flail joint or nonunion, and with extension of 45 degrees or greater.  He underwent total hip replacement in May 2004.  

2.  The Veteran underwent right total hip replacement in May 2004; thereafter, moderately severe residuals of weakness, pain or limitation of motion are not shown; and, at no time have his right total hip replacement residuals required the use of crutches.   

3.  Prior to November 17, 2005, the Veteran's service-connected residuals of aseptic necrosis of the femoral head, left hip was productive of marked hip disability.  He underwent a left hip replacement in November 2005.  

4.  After December 1, 2006, the Veteran's left hip disorder was manifested by minimal residuals following a total hip replacement, but it was not characterized by moderately severe residuals of weakness, pain or limitation of motion; at no time have his left total hip replacement residuals required the use of crutches.  

5.  The Veteran's service-connected disabilities do not preclude substantially gainful employment consistent with his education and previous work experience.   



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for residuals of aseptic necrosis of the femoral head, right hip, prior to May 6, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5103, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5255 (2015).  

2.  The criteria for a rating in excess of 30 percent from June 1, 2005, for residuals of aseptic necrosis of the femoral head, right hip, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5054 (2015).  

3.  The criteria for an evaluation in excess of 30 percent for residuals of aseptic necrosis of the femoral head, left hip, prior to November 17, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (2015).  

4.  The criteria for an evaluation in excess of 30 percent for residuals of aseptic necrosis of the femoral head, left hip, from December 1, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5054 (2015).  

5.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in October 2002 and January 2004.  Additional letters were sent in December 2004, September 2007, July 2009, September 2009, October 2010, February 2012, April 2013, and September 2014.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  VA provided adequate examinations in this case, as discussed below.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  

II.  Factual background.

An April 2002 MRI of the hips showed a finding of abnormal signal at the right femoral head, which was suspicious for chronic avascular necrosis.  The report also noted that bilateral hip joint effusions were identified, more prominent on the right.  During a follow up visit in April 2002, it was noted that the Veteran was being seen because of increasing right hip pain and discomfort.  The Veteran reported that most of his pain was worse with standing from a sitting position; he also found it difficult to put his shoes and socks on.  He did not have any pain in the left side.  On examination, the Veteran had full range of motion in both hips, but had tenderness on the right side.  His strength was intact.  

The Veteran was afforded a VA examination in November 2002.  The examiner noted that the Veteran brought X-rays of both hips, dated in April 2002, which showed osteochondral fractures of the femoral head which is consistent with avascular necrosis.  The examiner also noted that the record contained an MRI of both hips, also dated in April 2002, which revealed findings of aseptic necrosis of both femoral heads.  The Veteran complained of pain in both hips on walking and when sitting on certain chairs.  There was pain relief when lying down, if done in certain positions.  The Veteran had a very mild antalgic gait.  There was a positive Trendelenburg's sign on the left.  Flexion of the right hip was 60 degrees, and flexion of the left hip was 80 degrees.  Abduction of both hips was to 15 degrees.  External rotation was 30 degrees bilaterally.  Internal rotation was 10 degrees in the left hip and 15 degrees in the right hip.  There was pain on all hip motions.  

A July 2005 VA examination report reflects that the Veteran reported constant hip pain.  The examiner noted no flare ups as the pain was constant.  The Veteran noted that he worked part-time as an insurance salesman.  The Veteran stated that he was unable to sit for prolonged period of time or drive in his car due to the hip pain.  The examiner noted that the Veteran was independent in ambulation without the use of assistive device.  He was also independent in activities of daily living which included feeding, grooming and dressing.  Palpation of the hip did not produce any tenderness.  Range of motion of the right was 90 degrees flexion, external rotation was 40 degrees, and internal rotation was 5 degrees on the right.  On the left, flexion was 90 degrees, external rotation was 30 degrees, and internal was 0 degrees.  Sensory was intact to lower extremity dermatomes.  Reflexes were +2 bilateral knees and +1 at bilateral ankles.  Strength testing was 4/5 with hip flexion limited by hip pain; strength was 5/5 in knee flexion and extension and ankle dorsiflexion and plantar flexion bilaterally.  Gait was slightly antalgic.  Repeated range of motion of both hips produced 30 percent decrease in range of motion after five repeated range of motions.  

At his personal hearing in June 2007, the Veteran testified that he was unable to put on his own socks or tie his own shoes.  The Veteran related that his wife must cut his toenails for him.  The Veteran stated that, now that he had had hip replacements, he walked with a limp as his right leg is shorter than his left.  The Veteran indicated that he is able to walk about a block and a half.  He could not go to a shopping mall and walk from one end to the other.  The Veteran reported that his joints get stiff and achy; he noted that the pain was worse in the morning upon waking and getting out of bed.  The Veteran related that prior to his prostate cancer, he worked in carpentry; he owned his own business and did a lot of work for local realtors.  He now worked part-time selling insurance, working between 20 to 25 hours a week.  

The Veteran was afforded a VA examination in October 2009.  He continued to report pain and decreased mobility due to his hip condition.  The Veteran indicated that he required help with some lower body dressing, like putting on his socks.  It was noted that the Veteran was currently employed part-time doing administrative work for an insurance office.  The examiner noted that the Veteran underwent a right total hip replacement in May 2004; he subsequently underwent a left total hip replacement in November 2005.  The Veteran reported pain, tenderness and decreased motion in both hips.  He stated that he was able to stand for 15 to 30 minutes.  He was able to walk more than 1/4 mile but less than one mile.  On examination, it was noted that the Veteran's gait was antalgic.  Pain on mobility was reported with prolonged walking, standing, climbing, squatting or repeated stair climbing.  There was no evidence of abnormal weight-bearing, no loss of a bone or a part of a bone, and no inflammatory arthritis.  He denied any weakness in the hips.  Range of motion in the right hip revealed flexion to 70 degrees, extension to 12 degrees, abduction to 24 degrees.  He was not able to cross right leg over the left.  There was objective evidence of pain with active motion on the right side.  Range of motion in the left revealed flexion to 70 degrees, extension to 12 degrees, and abduction to 26 degrees.  He was not able to cross the left leg over the right.  There was objective evidence of pain with active motion on the left side.  There was objective evidence of pain following repetitive motion.  There was no joint ankylosis.  The pertinent diagnosis was status post bilateral total hip replacements with residual pain and decreased range of motion.  

The Veteran was afforded a VA examination in May 2013.  The Veteran indicated that he had right hip tightness when he walked more than 1/8 mile.  He stated that he developed pain with prolonged walking, but it resolved quickly after getting off his feet.  No left hip pain was reported.  The Veteran did not report using any assistive devices.  He stated that he was unable to put on socks, unable to squat to floor, unable to hike on mountain trails, and unable to sit more than 90 minutes.  He sold commercial insurance and last worked one year ago but stopped after open heart surgery in May 2012.  No flare-ups of pain.  Right hip flexion was to 80 degrees, with painful motion beginning at 60 degrees.  Extension was greater than 5 degrees, but there was no objective evidence of painful motion.  Flexion in the left hip was to 70 degrees, with painful motion starting at 55 degrees.  Extension was greater than 5 degrees, with no objective evidence of painful motion.  It was noted that the Veteran was able to perform repetitive use testing with 3 repetitions.  The Veteran had localized tenderness in the left hip.  Muscle strength testing was 5/5 in both hips.  No ankylosis was noted.  There was no malunion or nonunion of the femur, flail hip joint or leg length discrepancy.  It was noted that the Veteran did not use any assistive devices for locomotion.  The examiner stated that the Veteran's hip condition did not impact his ability to work.  The examiner opined that the Veteran's hips were not preventing him from obtaining or maintaining gainful employment.  The examiner noted that the Veteran worked for 7 years after the second hip surgery and did not stop working because of his hips.  

The Veteran was afforded another VA examination in July 2015.  At that time, he reported no increase in hip pain or limitations since his VA examination in May 2013.  The examiner noted that the Veteran was bedridden for several weeks due to the chemotherapy and was ambulating with a cane, but this is due to weakness and balance problems and not due to the hips.  It was further noted that the Veteran repeated that his inability to be employed was not due to the hips, but was initially due to his coronary artery disease and coronary artery bypass grafting (CABG).  The Veteran did not report any flare-ups of the hip or thigh.  The examiner stated that the Veteran was not unemployable due to his hips.  

III.  Legal Analysis-Increased rating.

Service connection for the left and right hip conditions was granted in an April 2004 rating decision; the ratings were subsequently increased in March 2005.  The Veteran has appealed the initial ratings assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).  He underwent right total hip replacement in May 2004.  His right hip disability has been rated as 30 percent disabling as of May 22, 2002, as 100 percent disabling as of May 6, 2004, and as 30 percent disabling from June 1, 2005.  His left hip was replaced in November 2005.  That disability is rated as 30 percent disabling as of May 22, 2002, 100 percent disabling from November 17, 2005, and a 30 percent rating from December 1, 2006.  

Prior to the hip replacements, the hips were each rated as 30 percent under the provisions of 38 C.F.R. § 4.71a, Code 5255, for impairment of the femur.  Under that code, when there is fracture of the shaft or anatomical neck of the femur, with nonunion and loose motion (spiral or oblique fracture), an 80 percent evaluation is merited.  With nonunion, but without loose motion and weightbearing is preserved with the aid of a brace, a 60 percent evaluation is warranted.  A 60 percent evaluation is also merited for fracture of the surgical neck of the femur, with false joint.  For malunion of the femur with marked knee or hip disability, a 30 percent rating is merited.  With moderate knee or hip disability, a 20 percent rating is assigned. With slight knee or hip disability a 10 percent rating is warranted.  
38 C.F.R. § 4.71a, Code 5255.  

Other applicable rating codes include those for limitation of motion of the hip. The appropriate rating codes for limitation of motion state that limitation of extension to the thigh to five degrees is evaluated as 10 percent disabling.  38 C.F.R. § 4.71a, Code 5251.  Limitation of flexion to 10 degrees is evaluated as 40 percent disabling. Flexion that is limited to 20 degrees is evaluated as 30 percent disabling.  Limitation of flexion to 30 degrees is evaluated as 20 percent disabling. Flexion that is limited to 45 degrees is evaluated as 10 percent disabling. 38 C.F.R. § 4.71a, Code 5252.  

Limitation of rotation of the thigh in which the veteran is unable to toe-out more than 15 degrees is evaluated as 10 percent disabling.  Limitation of adduction of the thigh in which the Veteran cannot cross his legs is also evaluated as 10 percent disabling. Limitation of abduction of the thigh in which the motion is lost beyond 10 degrees is evaluated as 20 percent disabling.  38 C.F.R. § 4.71a, Code 5253.  

Normal range of motion for the hip is flexion from zero to 125 degrees, and abduction to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).  

A.  Right hip prior to May 6, 2004.

Prior to May 6, 2004, the Board finds that a rating in excess of 30 percent was not warranted for aseptic necrosis of the femoral head of the right hip.  That is because prior to that date, the Veteran's right hip disability was not manifested by ankylosis or a flail joint of the hip, limitation of flexion of the thigh to 10 degrees, or fracture of the femur, so as to warrant a higher evaluation under 38 C.F.R. § 4.71a , Diagnostic Codes 5250, 5252.  But as both VA examination reports and outpatient treatment records reveal, prior to his right knee replacement in May 2004, the preponderance of the evidence revealed that the Veteran suffered from degenerative arthritis and accompanying severe pain and limitation of motion to warrant no more than a 30 percent rating by analogy to malunion of the femur with marked hip disability, under Diagnostic Code 5255, when 38 C.F.R. §§ 4.40 and 4.45 are considered.  Thus, the Board finds that prior to May 6, 2004; a rating in excess of 30 percent for aseptic necrosis of the right hip was not warranted.  

As the preponderance of the evidence is against the claim for a higher evaluation, the benefit-of-the-doubt doctrine does not apply; therefore, the claim for an evaluation in excess of 30 percent prior to May 6, 2004, must be denied.  Gilbert v. Derwinski, 1 Vet. App 49 (1990).  

B.  Right hip from June 1, 2005.

As noted above, the Veteran underwent a right total hip replacement on May 6, 2004.  The Veteran's service-connected right hip disability, status post total right hip replacement, is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5054 (hip replacement (prosthesis)).  Under Diagnostic Code 5054, replacement of the hip with prosthesis warrants a 100 percent rating for a one-year period following implantation of the prosthesis.  Thereafter a minimum rating of 30 percent is warranted.  A 50 percent rating is warranted for moderately severe residuals of weakness, pain, or limitation of motion.  A 70 percent rating is warranted for markedly severe residual weakness, pain, or limitation of motion following implantation of the prosthesis.  A 90 percent rating is warranted following implantation with painful motion or weakness such as to require the use of crutches.  38 C.F.R. § 4.71a.  

The terms "mild," "moderate," and "severe" are not defined in the Schedule, to include Diagnostic Code 5054.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Upon review of the evidentiary record after June 1, 2005, the Board finds that the record does not reflect the Veteran has moderately severe limitation of motion for the right hip when compared to normal, even when taking into account his complaints of pain.  Normal ranges of hip motion are flexion from 0 degrees to 125 degrees and abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.17a, Plate II.  The July 2005 VA medical examination showed the Veteran's right hip had active flexion to 90 degrees; rotation was 30 degrees, and internal rotation was 0 degrees.  There was no additional limitation of motion after repetitive use.  The October 2009 VA examination again showed right hip flexion to 70 degrees; as well as extension to 12 degrees, and abduction to 24 degrees.  There no additional limitations after 3 repetitions.  While there was objective evidence of residual pain and decreased range of motion, there was no joint weakness and no ankylosis.  The more recent May 2013 VA examination showed right hip flexion to 80 degrees, with pain starting at 60 degrees.  Muscle strength testing was 5/5 in the right hip.  The examiner noted that there was no malunion, nonunion of the femur, flail hip joint or leg length.  Nothing in the other evidence of record documents limitation of motion in excess of that which is documented on the aforementioned VA medical examinations.  

The Board's finding that the range of motion of the Veteran's right hip does not meet or more nearly approximate the criteria of moderately severe residuals contemplated by the next higher rating of 50 percent is consistent with the schedular criteria for evaluating hip motion.  For example, Diagnostic Code 5252 provides that a 10 percent rating is warranted for flexion of the thigh limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; a 30 percent rating is warranted for flexion limited to 20 degrees; and a 40 percent rating is warranted for flexion limited to 10 degrees.  38 C.F.R. § 4.71a.  As such, the range of motion findings reflect the Veteran would not qualify for a 10 percent rating under Diagnostic Code 5252 based upon limitation of flexion.  The Board also notes that Diagnostic Code 5251 (limitation of extension) provides for a maximum rating of 10 percent when extension is limited to 5 degrees, while Diagnostic Code 5253 (limitation of rotation and abduction) provides a maximum rating of 20 percent when abduction is lost beyond 10 degrees.  38 C.F.R. § 4.71a.  As such, the Veteran would be entitled to, at most, a 10 percent rating under these codes.  

The Board further notes that while the Veteran was found to have pain and tenderness during the VA examinations, he did not have evidence of deformity, giving way, instability, weakness, episodes of dislocation or subluxation, locking episodes, or effusion.  Moreover, the more recent August 2013 VA examination found his right hip to have 5/5 muscle strength in flexion, abduction, and extension. It was also noted on all of these examinations that he did not have any flare-ups.  In view of the foregoing, the Board finds that, for the period from June 1, 2005, the record does not reflect the service-connected right hip disability was manifested by moderately severe residuals of weakness, pain, or limitation of motion.  

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's service-connected right hip disability.  As detailed above, the Veteran's right hip is productive of pain and functional impairment including limitation of motion, manifestations that are contemplated in the rating criteria.  Moreover, the provisions of Diagnostic Code 5054 require that the assigned rating be based upon the overall impact/severity of all residuals of the disability in question.  In other words, every symptom of the right hip in this case is to be taken into account under this Diagnostic Code.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected right hip disability and referral for consideration of extraschedular rating is not warranted.  

C.  Left hip prior to November 17, 2005.

Prior to November 17, 2005, the Veteran's left hip disability was rated as analogous to malunion of the femur with marked hip disability, under Diagnostic Code 5255.  Under that diagnostic code, malunion of the femur with slight knee or hip disability warrants a 10 percent evaluation; a 20 percent evaluation if moderate; and a maximum 30 percent evaluation if marked.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  Fracture of surgical neck of the femur, with false joint or fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, weight bearing preserved with aid of brace warrants a 60 percent evaluation.  Id.  Fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion, (spiral or oblique fracture) warrants a maximum 80 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  

Prior to November 17, 2005, the Board finds that a rating in excess of 30 percent was not warranted for aseptic necrosis of the left hip.  Prior to that date, the Veteran's left hip disability was not manifested by ankylosis or a flail joint of the hip, limitation of flexion of the thigh to 10 degrees, or fracture of the femur, so as to warrant a higher evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5252.  VA examination reports and outpatient treatment records reveal, prior to his hip replacement in November 2005, that the Veteran suffered from severe degenerative arthritis and accompanying severe pain and limitation of motion to warrant no more than a 30 percent rating by analogy to malunion of the femur with marked hip disability, under Diagnostic Code 5255, when 38 C.F.R. §§ 4.40 and 4.45 are considered.  Thus, the Board finds that prior to November 17, 2005, a rating in excess of 30 percent for aseptic necrosis of the left hip was not warranted.  As the preponderance of the evidence is against the claim for a higher evaluation, the benefit-of-the-doubt doctrine does not apply; therefore, the claim for an evaluation in excess of 30 percent prior to November 17, 2005, must be denied.  Gilbert v. Derwinski, 1 Vet. App 49 (1990).  

D.  Left hip from December 1, 2006.

As noted above, the Veteran underwent a left total hip replacement on November 17, 2005.  The Veteran's service-connected left hip disability, status post total left hip replacement, is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5054 (hip replacement (prosthesis).  After December 1, 2006, the Veteran's service-connected left hip disorder and replacement has been rated as 30 percent disabling under 38 C.F.R. § 4.71a , Diagnostic Code 5054.  

As described above, following his total hip replacement, the Veteran's left hip disability was not manifested by ankylosis or a flail joint of the hip, limitation of flexion of the thigh to 10 degrees, or fracture of the femur, so as to warrant a higher evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5252.  By October 2009, the Veteran's left hip disability was manifested primarily by leg lengths that appeared to be equal.  Range of motion of his left hip revealed flexion to 70 degrees, external rotation to 12 degrees, and abduction to 26 degrees.  No joint weakness was noted, and no joint ankylosis was reported.  Neither VA treatment records nor examination reports showed moderately severe weakness, pain or limited motion so as to warrant a 50 percent rating under Diagnostic Code 5054.  At the May 2013 VA examination, it was noted that the Veteran had localized tenderness in the left hip.  The Veteran denied having any left hip pain.  He did not report the need for any assistive devices.  He stated that he was unable to put on socks, unable to squat to floor, unable to hike on mountain trails, and unable to sit more than 90 minutes.  No flare-ups of pain.  On examination, range of motion in the left hip revealed a flexion to 70 degrees, with painful motion starting at 55 degrees.  Extension was greater than 5 degrees, with no objective evidence of painful motion.  It was noted that the Veteran was able to perform repetitive use testing with 3 repetitions.  The Veteran had localized tenderness in the left hip.  Muscle strength testing was 5/5 in both hips.   No ankylosis was noted.  There was no malunion or nonunion of the femur, flail hip joint or leg length discrepancy.  It was noted that the Veteran did not use any assistive devices for locomotion.  Such findings do not rise to the level of moderately severe weakness, pain or limited motion to warrant a 50 percent rating under Diagnostic Code 5054.  

Accordingly, the Board finds that the evidence weighs against a finding that there are chronic residuals consisting of moderately severe weakness, pain or limited motion of the hip in order to warrant an rating in excess of 30 percent for the left hip.  As the preponderance of the evidence is against the claim for a higher evaluation, the benefit-of-the-doubt doctrine does not apply; therefore, the claim for an evaluation in excess of 30 percent from December 1, 2006 must be denied.  

The Board finds that the rating criteria contemplate the Veteran's service-connected left hip disability.  As detailed above, the Veteran's left hip is productive of pain and functional impairment including limitation of motion, manifestations that are contemplated in the rating criteria.  Moreover, the provisions of Diagnostic Code 5054 require that the assigned rating be based upon the overall impact/severity of all residuals of the disability in question.  In other words, every symptom of the left hip in this case is to be taken into account under this Diagnostic Code.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected left hip disability and referral for consideration of extraschedular rating is not warranted.  

Accordingly, a rating in excess of 30 percent for steroid induced aseptic necrosis, left and right hips, status post total hip replacements, is denied.  The benefit of the doubt rule has been considered and applied where appropriate in these matters.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson  v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, at 1365-6.  There is no evidence or argument that the combined schedular rating fails to contemplate the combined level of the service connected disabilities.  See Yancy, 27 Vet. App. at 495 (holding olds that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities).  Referral for consideration of a combined extraschedular rating is not warranted.



IV.  Legal Analysis-TDIU.

When a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where the Veteran has a single service-connected disability that is rated as 60 percent disabling or more; or when there are two or more disabilities, at least one disability is rated at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, under the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  

In addition, TDIU may be awarded by the VA Director, Compensation and Pension Service, on an extra-schedular basis if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), but is still unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see also 38 C.F.R. § 4.19 (2015) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In this case, the Veteran's combined schedular rating is 70 percent.  Therefore, he meets the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  

In order to establish entitlement to TDIU benefits, there must be impairment so severe that a claimant cannot follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

After a thorough review of the evidentiary record, the Board finds that the functional limitations imposed by the Veteran's service-connected disabilities do not preclude his ability to engage in substantially gainful employment.  Significantly, the May 2013 VA examiner stated that the Veteran's hip condition did not impact his ability to work.  The examiner opined that the Veteran's hips were not preventing him from obtaining or maintaining gainful employment.  The examiner noted that the Veteran worked for 7 years after the second hip surgery and did not stop working because of his hips.  

Moreover, during a VA examination in July 2015, it was reported that the Veteran sold commercial insurance and last worked one year ago, but stopped working after open heart surgery in May 2012.  It was further noted that the Veteran repeated that his inability to be employed was not due to the hips, but was initially due to his coronary artery disease and CABG.  The examiner stated that the Veteran was not unemployable due to his hips.  

In sum, the medical evidence of record does not demonstrate that his disabilities would preclude him from being able to engage in substantially gainful employment.  

Based upon the foregoing, the Board finds that the preponderance of the evidence is against the claim.  The evidence does not demonstrate that the Veteran's service-connected disabilities alone, when considered in association with his educational attainment and occupational background, render him unable to secure or follow a substantially gainful occupation.  Although he has not been employed for several years, the evidence weighs against finding that his service-connected disabilities have combined to cause unemployability.  Entitlement to TDIU is thus not established.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial rating in excess of 30 percent for residuals of aseptic necrosis of the femoral head right hip for the period prior to May 6, 2004 and from June 1, 2005, is denied.  

An initial rating in excess of 30 percent for residuals of aseptic necrosis of the femoral head, left hip, for the period prior to November 17, 2005 and from December 1, 2006 is denied.  

Entitlement to a TDIU is denied.  




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


